Citation Nr: 0814558	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1310 based on service connection for the 
cause of the veteran's death, to include a claim for benefits 
for the cause of the veteran's death under 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from March 1967 to December 
1970, and apparently had additional unverified reserve 
component service.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied DIC under 
38 U.S.C.A. § 1310 on the basis of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant is the veteran's surviving spouse.

In her May 2005 substantive appeal, the appellant raised a 
claim of entitlement to benefits for the cause of the 
veteran's death under 38 U.S.C.A. § 1151.  The record 
reflects that the RO accepted this claim as a new claim for 
service connection for compensation for benefits for the 
cause of the veteran's death, and provided the appellant with 
notice of the criteria for entitlement to benefits under 
38 U.S.C.A. § 1151.  The RO did not thereafter readjudicate 
the claim for compensation for service connection for the 
cause of the veteran's death before certifying the claim to 
the Board for appellate review.  

The appellant thereafter submitted additional evidence 
regarding the claim for benefits under 38 U.S.C.A. § 1151.  
There is no date stamp which establishes the date and 
location of receipt of this evidence by VA.  The order of 
evidence in the claims file suggests that the additional 
evidence was submitted directly to the Board.  The appellant, 
through her representative, waived consideration by the 
agency of original jurisdiction of the additional evidence 
submitted to the Board.  The appellant contends that the 
claim under 38 U.S.C.A. § 1151 is before the Board, and 
contends that the Board has jurisdiction to complete 
appellate review.  The appellant is entitled to a statement 
of the case (SOC) which addresses this claim.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Board finds that the claim for benefits for the veteran's 
death under 38 U.S.C.A. § 1151 is inextricably intertwined 
with the claim for compensation for the veteran's death under 
38 U.S.C.A. § 1310.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).  As the RO has not adjudicated this intertwined 
issue, the claim must be Remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was awarded service connection for residuals of a 
laceration of the right upper arm in a December 2002 rating 
decision which was issued to the veteran in January 2003.  
This was the only disability for which service connection was 
granted during the veteran's lifetime.  

The appellant submitted a July 2004 death certificate which 
reflects that the veteran's death in July 2004 resulted from 
"cerebral hemorrhage" due to "atherosclerotic heart 
disease."  In a January 2005 rating decision and an April 
2005 statement of the case (SOC), the RO explained that there 
was no evidence that the veteran's death was due to his 
service-connected right arm disability and that there was no 
evidence linking cerebral hemorrhage or atherosclerotic heart 
disease to the veteran's service.  The appellant then alleged 
that VA's failure to timely diagnose atherosclerotic heart 
disease caused delay in treatment of atherosclerotic heart 
disease, and alleged that the delay in treatment due to VA's 
actions caused the veteran's death. 

VA clinical records demonstrate that, after the veteran was 
afforded VA examination of the right arm in November 2002, he 
was provided VA outpatient treatment in February 2003, March 
2003, April 2003, and May 2004.  These records also reflect 
that the veteran had a private (non-VA) health care provider.  
There is no other record of any other scheduled VA treatment 
or request for VA treatment.  

February 2004 private outpatient clinical records from 
A.B.L., MD, disclose that the veteran complained of 
headaches.  Laboratory examinations and an electrocardiogram 
examination were conducted.  The physician recommended that 
the veteran undergo cardiolite (nuclear medicine stress test) 
examination.  The notes reflect that the veteran was to 
"call soon" to schedule that examination, but he postponed 
the examination because his mother was ill.  The record does 
not disclose that the veteran completed this examination.  

The veteran was again seen by his private physician, Dr. L., 
in July 2004, and a carotid bruit was noted.  Several 
examinations were scheduled.  A medical statement from 
J.R.E., MD, dated in mid-July 2004, reflects an opinion that 
the testing disclosed a month-old infarction in the basal 
ganglia and a right parietal lesion several days old.  

In a statement received by VA in May 2005, the appellant 
alleges that the veteran contacted his representative and 
requested assistance in obtaining a VA appointment for the 
examination recommended by Dr. L. in February 2004.  No 
evidence from the veteran's representative substantiating 
this allegation is of record.  The appellant should be 
afforded an opportunity to submit such evidence.  

The appellant also alleges that the veteran was advised in 
May 2004 that a "stress test" would be scheduled.  The 
appellant indicates that there are records that a cardiac 
evaluation was scheduled in June 2004.  The appellant has not 
submitted these records, and no records reflecting that the 
veteran requested a stress test or that cardiology evaluation 
was scheduled are associated with the claims file.  The 
appellant should be afforded an opportunity to submit or 
identify such records, and an attempt to locate any available 
VA records should be conducted.  

In a February 2007 medical opinion, a private physician, 
C.B., MD, opined that, had the veteran's carotid stenosis 
been discovered sooner, he could have been treated before an 
emergent carotid endarterectomy was performed in July 2004, 
the veteran would have had a better chance for survival.  Dr. 
B. further opined that private records established that VA 
treatment of the veteran was not adequate.  However, as the 
private medical statement addressed only the effect of the VA 
treatment, and did not discuss whether or how private 
treatment rendered during and subsequent to the VA treatment 
affected the cause of the veteran's death, the medical 
opinion of Dr. B. is incomplete.  Further development of the 
medical evidence prior to appellate review is required.

Appellate review of the claim cannot be completed until the 
records referenced by the physician who provided the private 
opinion are associated with the record.  The appellant should 
be afforded the opportunity to identify or submit these 
records.  

Accordingly, the case is REMANDED for the following action:

1.  Although the appellant has received 
notice of the criteria for benefits under 
38 U.S.C.A. § 1151, the AMC/RO should 
provide updated notice, including notice 
regarding the criteria for establishing an 
effective date, if the claim is granted.  
See also 38 C.F.R. § 3.159.  The notice 
should advise the appellant that both 
actual and proximate causation must be 
established.  In order to establish actual 
causation, the evidence must show that the 
medical or surgical treatment rendered by 
VA resulted in the veteran's additional 
disability.  If it is shown merely that a 
claimant received medical care or 
treatment, and has an additional 
disability, that in and of itself would 
not demonstrate actual causation.  38 
C.F.R. § 3.361(c)(1).  The veteran's 
additional disability or death must be 
shown to be proximately caused by 
carelessness, negligence, lack of proper 
skill, or other fault in the care rendered 
by VA.  

The RO should issue a SOC addressing the 
claim for benefits for the veteran's death 
under 38 U.S.C.A. § 1151.  Manlincon, 
supra.  The appellant should be notified 
that appeal to the Board on this issue has 
not been perfected, and the claim cannot 
be considered on appellate review without 
a specific substantive appeal.  The 
appellant should be notified as to the 
date on which the period for a timely 
substantive appeal ends.  

2.  Complete records of the veteran's July 
2004 hospitalization at the Medical Center 
of Plano, including preoperative, 
intraoperative, and post-operative 
records, should be sought, after obtaining 
authorization from the appellant.  Any 
additional records available for the 
veteran's private medical treatment in 
2003 and 2004, including from A.B.L., MD, 
J.R.E., MD, or other provider identified 
by the appellant, should be sought after 
obtaining authorization from the 
appellant.  

3.  The VA facilities at which the veteran 
was treated, and any additional VA 
facilities identified by the appellant, 
should be requested to provide a list of 
appointments scheduled for the veteran in 
2003 and 2004.  The VA facilities should 
be asked for any additional records which 
would disclose whether the veteran 
requested appointments, provided copies of 
records of private treatment records, or 
whether there are other records of 
communications from the veteran to VA 
prior to his death in July 2004 not yet 
associated with the claims file.  

4.  The appellant should be afforded the 
opportunity to provide any evidence in her 
possession or other evidence, such as 
statements from others, and should be 
afforded an opportunity to provide a 
statement from the veteran's 
representative regarding communications to 
VA from the veteran through the 
representative.

5.  After all the evidence identified or 
submitted by the appellant has been 
requested and has been associated with the 
record, if available, a vascular surgery 
specialist should be asked to review the 
record, including VA treatment records, 
February 2004 private records of Dr. L., 
which recommended that the veteran undergo 
additional diagnostic examination, and the 
February 2007 private medical opinion 
provided by C.N. Bash, MD, including the 
opinion that proper examination by routine 
stethoscopic examination by VA would have 
led to surgical correction at a time when 
the veteran would have been at less risk 
of death than in July 2004.  The reviewer 
should also be provided a complete copy of 
this REMAND.  The reviewer should answer 
the following questions:

(a)	Is it as likely as not (a 50 percent 
likelihood, or greater) that VA failed 
to meet the standard of care for an 
individual of the veteran's age and 
medical history known to VA because VA 
failed to include analysis of the 
carotid arteries, at least by routine 
stethoscopic examination during 
treatment provided in February 2003, 
March 2003, April 2003, or May 2004?  
(b)	If VA did not meet the standard of 
care for the veteran, is it at least as 
likely as not (a 50 percent likelihood, 
or greater) that VA's failure to 
diagnose the problem which led to the 
cause of the veteran's death, rather 
private care rendered before or after VA 
care, and rather than the veteran's 
actions following the February 2004 
private evaluation, caused the veteran's 
death?
(c)	Is it at least as likely as not (a 50 
percent likelihood, or greater) that 
VA's failure to diagnose atherosclerotic 
disease, including carotid abnormality, 
in February, March, or April 2003, or 
May 2004, was the actual cause of the 
veteran's death in July 2004 due to 
cerebral hemorrhage due to 
atherosclerotic heart disease?  If there 
was an intercurrent actual cause of the 
veteran's death, please explain what the 
actual cause of the veteran's death was.  
(d)	Is it at least as likely as not (a 50 
percent likelihood or greater) that VA 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instances of fault, or an event not 
reasonably foreseeable, in February, 
March, or April 2003, or May 2004, was 
the proximate cause, that is, "the 
action or event that directly caused the 
veteran's death, as distinguished from a 
remote contributing cause."  Please 
explain how the evidence of private 
clinical care in February 2004 and July 
2004 as evidenced in the record affects 
the opinion you have offered in response 
to this questions.  If there was a 
direct or actual cause of the veteran's 
death other than VA's failure to 
diagnose the disorder that caused the 
veteran's death, please explain what 
caused the veteran's death.  

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50 percent), "at 
least as likely as not" (50%), or "less 
likely than not" (less than 50 percent 
likelihood) when describing likelihood.  A 
complete rationale should be provided for 
any opinion or conclusion.  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of the 
conclusion (e.g., diagnosis, etiology) as 
it is to find against the conclusion.

6.  After reviewing the evidence to assure 
that all development is complete and that the 
VA examination report is complete, the claim 
for service connection for the cause of the 
veteran's death should be readjudicated.  If 
the benefit sought remains denied, the 
appellant and her representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses actions taken since the 
issuance of the last SSOC.  The appellant and 
her accredited representative should be given 
the opportunity to respond, and the claim 
should thereafter be returned to the Board, if 
in order.  The claim for benefits for the 
veteran's death under 38 U.S.C.A. § 1151 may 
be considered on appeal only if the appellant 
perfects substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

